Order unanimously affirmed without costs. Memorandum: Contrary to petitioners’ contention, Family Court properly placed the ultimate burden of proof on petitioners to establish that respondent had forfeited his right to contest the adoption of his daughter by petitioners. The court properly determined that respondent met his initial burden of establishing that he “maintained substantial and continuous or repeated contact” with his daughter (Domestic Relations Law § 111 [1] [dj; see, Matter of Andrew Peter H. T., 64 NY2d 1090, 1091), and that petitioners then failed to establish that respondent “evince [d] an intent to forego his * * * parental or custodial rights and obligations” (Domestic Relations Law § 111 [2] [a]; see, Domestic Relations Law § 111 [6] [d]). The court’s determination is supported by a sound and substantial basis in the record and therefore will not be disturbed on appeal (see generally, Matter of Cline v Cline, 229 AD2d 671, 672; Matter of Pieri v Rider, 195 AD2d 1013). (Appeal from Order of Oswego County Family Court, Roman, J. — Adoption.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.